DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered by the examiner.

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	The closest prior art is Przygienda (US 20190016116 A1) in view of Perez (US 20180034698 A1).
	Regarding Claim 1, Przygienda Fig. 1 discloses a system topology comparable to the instant Fig. 1. Przygienda further discloses the below limitations:(Par 25 discloses usage of external border gateway protocol (EBGP) for routing);	creating a topology graph of the computing network, wherein the topology graph comprises a plurality of nodes, each of the plurality of nodes representing one of the devices in the computing network, and wherein the nodes are connected by edges, each of the edges representing one link (Fig 3 and 5 are examples topography graphs used to represent the network (does not disclose automated creation of such a graph));	generating Zero Touch Provisioning ("ZTP") links (Par 47 discloses use of zero touch provisioning (ZTP) to define relationship between leaf nodes);
Przygienda does not disclose the below limitation:	setting up the computing network by the network deployment system based upon the model information,
Perez does disclose the below limitation:	setting up the computing network by the network deployment system based upon the model information (Perez (e.g. abstract) wherein “gold” configuration script is analogous to the instant network deployment model),
Taken together, Przygienda and Perez disclose a network deployment model wherein said model describes a similar network topology to the instant Figure 1. The “gold” configuration of Perez is distinct from the instant network deployment model because the instant model is automated, whereas the gold configuration of Perez is retrieved from storage based on prior generation and/or user input (see Perez paragraphs 6-7). 
not to setup the network. The advantage of using an exemplary network topology to automate network deployment is that the methods described herein can be used on a wider variety of network types. It is also an advantageous to automate network setup because it can be used by a user unfamiliar with network deployment. For these reasons, the instant Claim 1 is novel over the prior art by automating network deployment based on an exemplary topology graph created by a network deployment system model. Independent Claims 16 and 19 are allowable for the same reasons as Claim 1 described above.
	Independent Claims 1, 16 and 19 are in condition for allowance for the reasons stated above. Claims 2-15, 17-18 and 20 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412             

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412